Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/14/2022 has been entered.
Claims 1, 9 & 17 are independent.
Claims 8 & 16 previously cancelled.
Claims 1, 9, 14, 17, 20 & 21 have been amended.
Claims 1-7, 9-15, and 17-22 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 03/14/2022, under 35 USC 101, have been fully considered, but they are not persuasive. 
Applicant argues the present claims recite a tangible improvement in a computer security by “restricting the access to a secure webpage to only the new authentication token”, however, the examiner respectfully disagrees. Restricting access to a webpage using a single use, one-time use, limited time use token is well-known in the art of payment network authentication security and does not improve computer security nor solve a specific technical computer problem with a specific computer-based solution. 
At most, the claims recite an improvement to a business process, however, an improvement to a business process is not an improvement to a technology. When taking out the computer elements, the claims can be performed by a human mind using a paper and pen. The claims are not directed to “improving security of a computer network utilizing Simple Mail Transfer Protocol (SMTP)” but rather how to generally “apply” the judicial exception in a computer environment to automate the process without significantly more.
The present claims may describe how the access is being restricted to certain webpages to authorized users using only the new authentication token however the claims do not describe an improvement over systems that allow universal access nor an improvement upon any conventional computer security technology or process. 
Under Step 2A Prong one of the 35 USC 101 analysis, the recited judicial exception is not integrated into a practical application because the combination of additional element(s) of a “Simple Mail Transfer Protocol (SMTP)” in claims 1 & 17, or the “network interface”, “network”, “client device”, “memory”  and “processor” in claim 9 for receiving, invalidating, restricting and transmitting data are recited at a high level of generality i.e., as a generic processor performing generic computer functions of sending, receiving and processing data. These additional elements are not integrated into a practical application because as mention above, the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). The recitation of granting access to the secure webpage associated with an authentication URL, based on the new authentication token received, wherein access to the secure webpage requires a valid authentication token; and invalidating any authentication tokens associated with the registered user other than the new authentication token in response to the granting access to the secure webpage associated with the authentication URL thereby restricting the access to the secure webpage to only the new authentication token is part of the abstract idea and does not contain additional elements that amount to significantly more than the judicial exception, and further as mentioned above, can be done mentally using a pen and paper. For the above reasoning, the claims do not solve a specific technical computer problem with a specific computer-based solution, thus the claims remain patent ineligible under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of:
granting access to the secure webpage associated with a new authentication URL, based on the new authentication token received, wherein access to the secure webpage requires a valid authentication token; and invalidating any authentication tokens associated with the registered user other than the new authentication token in response to the granting to the secure webpage associated with the authentication URL thereby restricting the access to the secure webpage to only the new authentication token. 
When taking out the computer elements, independent claim 1 recites the following without significantly more: 
receiving an authentication request, wherein the authentication request includes a request to access an authentication Uniform Resource Location (URL) that is associated with the secure webpage;
transmitting an authentication message to a registered user, wherein the authentication message includes a new authentication token and a link to the authentication URL; 
receiving a request to access the authentication URL, wherein the request to access the authentication URL includes the new authentication token; 
granting access to the secure webpage associated with an authentication URL, based on the new authentication token received, wherein access to the secure webpage requires a valid authentication token; and
invalidating any authentication tokens associated with the registered user other than the new authentication token in response to the granting access to the secure webpage associated with the authentication URL thereby restricting the access to the secure webpage to only the new authentication token.
Thus, under the broadest reasonable interpretation, the claim recites granting access to the secure webpage associated with a new authentication URL, based on the new authentication token received, wherein access to the secure webpage requires a valid authentication token; and invalidating any authentication tokens associated with the registered user other than the new authentication token in response to the granting to the secure webpage associated with the authentication URL thereby restricting the access to the secure webpage to only the new authentication token. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice” of mitigating risk, i.e. fraud, through token authentication. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of a “Simple Mail Transfer Protocol (SMTP)” in claims 1 & 17, or the “network interface”, “network”, “client device”, “memory” and “processor” in claim 9 for receiving, transmitting, and invalidating data as well as granting access to the secure webpage are recited at a high level of generality i.e., as a generic processor performing generic computer functions of processing data. These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). As such, the claims are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component. 
Therefore, mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application of Step 2A or provide an inventive concept in Step 2B. Further, receiving and transmitting data over a network are well-understood routine and conventional language, See MPEP § 2106.05(d). Therefore, claim 1 is ineligible, and claims 9 & 17 are ineligible for similar reason.
The dependent claims 2-7, 10-15 and 18-22 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. For instance, claims 2, 3, 7, 10, 11, 15 & 18 are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. This is considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2). Claims 4-6, 12-14 & 19-22 merely define mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general-purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to restrict usage to authenticated accounts, i.e. secure web-page access) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a processor suitably programmed) to merely carry out the abstract idea itself. As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea, in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/17/2022